Citation Nr: 1401565	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-32 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee contusion with chondromalacia and scars.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 2007 to September 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which granted service connection for a right knee contusion with chondromalacia and scars and awarded a 10 percent rating, effective September 16, 2011.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected right knee disability has been manifested by noncompensable limitation of extension and flexion, patellar grind, swelling, tenderness, and complaints of pain on use; instability has not been clinically demonstrated.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right knee contusion with chondromalacia have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a pre-discharge letter dated in July 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Merits

The Veteran is currently assigned an initial 10 percent rating for right knee contusion with chondromalacia pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260,and 5261 (2013).  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of different ratings for different periods of time, based on facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection for right knee contusion with chondromalacia and scars was granted by an October 2011 rating decision and a 0 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5260, effective September 16, 2011.  Subsequently, an April 2013 rating decision assigned a 10 percent rating for right knee contusion with chondromalacia and scars due to painful motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261, effective September 16, 2011.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis) (2013).  

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).  Under Diagnostic Code 5260, flexion that is limited to 60 degrees warrants a 0 percent rating; flexion that is limited to 45 degrees warrants a 10 percent rating; and flexion that is limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants a 0 percent rating; extension that is limited to 10 degrees warrants a 10 percent rating; and extension that is limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight and a 20 percent rating when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2013); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, the General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

In an August 2011 VA general medical examination report, the Veteran complained of right knee pain when running, sitting or standing in the same position for longer than 15 minutes, or kneeling on his right knee.  The Veteran stated at times the pain reaches level 6-7.  He also reported stiffness, giving way, and a grinding sensation.  He denied locking or weakness.  On physical examination, of the Veteran's right knee, there was slight tenderness and crepitus with flexion.  There were no signs of edema, instability, guarding of movement, malalignment, or deformity.  There was no subluxation.  The Veteran's right knee had a range of motion to 140 degrees of flexion and 0 degrees of extension.  Following repetitive motion, there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or repetition.  On x-ray examination, the Veteran's right knee was normal.  The assessment was right knee contusion with chondromalacia with scars.  

In a March 2013 VA general medical examination report, the Veteran reported experiencing escalating knee pain when standing for prolonged periods of time.  He stated his exercise routine has been affected by his knee disability and he noticed increased pain after running.  The Veteran reported that sometimes after running he limped.  He reported flare-ups three times a week, with normal pain 3/10 and escalating pain 5/10, lasting for approximately one hour.  He stated that when he had a flare-up his tolerance for standing was poor, and at work when his pain was escalated he switched longer cases with co-workers for shorter cases.  On physical examination of his right knee, there was knee swelling, medial joint tenderness, guarding, and mild resistance against full flexion.  The examiner reported hearing/feeling a loud pop mid-flexion during the initial range of motion evaluation that was not heard/felt with repeat extension flexion.  The Veteran's right knee had a range of motion to 130 degrees of flexion and 0 degrees of extension.  There was no additional limitation of motion on repetitive use.  Functional loss was reported as pain on movement, tenderness, and swelling in the right knee.  There was no instability or subluxation.  The Veteran reported using KT tape approximately four times a week for 1-2 hours at a time, and a knee brace occasionally.  The Veteran reported that standing longer than two hours caused pain, and standing 4-5 hours caused limping.  He also reported that he used a trolley at work to alleviate knee pain caused by required lifting and carrying.  

The Board finds that the preponderance of the evidence is against an increased evaluation for a right knee disability.  In this respect, as detailed above, VA examinations in August 2011 and March 2013 do not show that the Veteran's knee demonstrated a compensable limitation of motion (flexion or extension) under Diagnostic Code 5260 or 5261.  Based on the Veteran's complaints of pain as well as the other factors detailed in the evaluations (swelling, patellar grind, tenderness), the Veteran has been awarded a 10 percent rating for the right knee pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  Hence, additional consideration of these factors to award the next higher 20 percent rating would essentially amount to pyramiding in violation of 38 C.F.R. § 4.14 (2013).  Moreover, even if the Board conceded that the Veteran's pain equated to an additional limitation of flexion and/or extension of several degrees, he would still need a significant loss of motion to warrant higher evaluations under either Diagnostic Code 5260 or 5261.  Despite the Veteran's assertions, clinical evaluation has not shown such a loss of motion to be present in this case.  Therefore, the Board finds that the Veteran's current right knee symptomatology does not equate to the criteria for a higher evaluation under Diagnostic Codes 5260 and/or 5261.  This is true throughout the period of time that his claim has been pending.  

The Board also finds that the medical evidence does not show that the Veteran experiences recurrent subluxation or lateral instability to warrant the assignment of a separate 10 percent rating under Diagnostic Code 5257.  Ligament testing has demonstrated that they are stable and subluxation was not found on clinical evaluation.  As for other provisions under the Schedule, the Veteran's right knee has never been ankylosed, there was no malunion or nonunion of either the tibia and fibula, there were no symptoms from the removal or dislocation of semilunar cartilage, and the Veteran does not have arthritis of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5258, 5259, 5262 (2013).  Accordingly, an initial rating in excess of 10 percent is not warranted under these diagnostic codes.  

In reaching its decision, the Board has considered the Veteran's statements.  The Board finds that the Veteran is competent to report that he has pain and weakness.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to provide an opinion requiring medical knowledge, such as attributing those symptoms to specific disability rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, his assertions cannot constitute competent medical evidence that his disability has increased in severity so as to warrant a higher evaluation.  Here, the clinical evidence pertaining to the Veteran's right knee disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the 10 percent ratings in effect during the appeal period.  

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Alemany, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim for a higher rating for a right knee disability is denied.  

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his rating for his right knee disability inadequate.  The Veteran's right knee disability was rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2013), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's right knee disability is manifested by pain, crepitus, patellar grind, and limitation of motion to, at most, 130 degrees of flexion and 0 degrees of extension.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating currently assigned for his right knee disability.  Ratings in excess of the currently assigned rating are provided for certain manifestations of knee disabilities, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the currently assigned rating for the Veteran's right knee disability reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  The Board finds that the evidence does not show frequent hospitalization or marked interference with employment.  The evidence shows that the Veteran is employed and that his right knee does not cause any significant impact on his occupational abilities.  Therefore, a further analysis under Thun is not warranted.  



ORDER

A rating in excess of 10 percent for right knee contusion with chondromalacia and scars is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


